Citation Nr: 9907358	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  96-14 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to recognition of the veteran's son as a 
"child" on the basis of permanent incapacity for self-
support before attaining the age of 18, to include the issue 
of whether the son's mother is a proper appellant. 


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel



REMAND

The veteran served on active duty from September 1974 to 
December 1983.  He had  prior, unverified active duty for 10 
years and seven months.  He died on February [redacted], 1990.

The veteran's son, C.E.W., was born on July [redacted], 1973, 
and turned 18 years old on July [redacted], 1991.  A claim for 
entitlement to recognition of C.E.W. as a "child" on the 
basis of permanent incapacity for self-support before 
attaining the age of 18 was received at the RO in May 1995.  
Both C.E.W. and J.W.S. (his mother) signed the application.  
The RO denied the claim in August 1995 and notified J.W.S. of 
its determination by letter dated August 4, 1995.  She 
submitted a notice of disagreement with this decision on 
August 16, 1995, and was provided a statement of the case 
dated February 26, 1996.  A substantive appeal signed by 
J.W.S. was received at the RO on March 21, 1996.   However, 
nothing in the record shows a court of competent jurisdiction 
or VA to have determined by adjudication that she is C.E.W.'s 
fiduciary, or that she was acting as next friend, or has been 
authorized by C.E.W. to act in his behalf, or that C.E.W. is 
incompetent.  See 38 C.F.R. § 1.524, 20.301 (1998).   

In October 1997, the Board remanded this case to the RO, in 
part, for clarification of this matter.  Unfortunately, it is 
again necessary to remand this claim.  In essence, the Board 
finds that the RO has not substantially complied with the 
directives of the Board's previous remand.  See Talley v. 
Brown, 6 Vet. App. 72, 74 (1993).  A Board remand confers 
upon the appellant the right to compliance with the remand 
orders, and VA has a duty to ensure compliance with the terms 
of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  
However, it is also noted that J.W.S. did not respond to the 
RO's efforts to develop evidence necessary to adjudicate this 
appeal.  The duty to assist is not always a one-way street.  
If a person claiming entitlement to VA benefits wishes help, 
she cannot passively wait for it in those circumstances where 
she may or should have information that is essential in 
obtaining the putative evidence.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991) (affirmed on reconsideration, 1 
Vet. App. 406 (1991).  Therefore, on this remand, the RO is 
asked to attempt to obtain the necessary information from 
J.W.S. once again, and J.W.S. is hereby advised that failure 
to provide the information necessary to adjudicate the claim, 
including a determination of whether she is a proper 
appellant, will result in denial of the claim.  38 C.F.R. 
§ 3.159(c) (1998).

First, the prior remand specifically instructed the RO to 
determine whether J.W.S. was a proper appellant pursuant to 
38 C.F.R. § 20.301, and if so, advise her of the right to 
representation.  No development of this matter was 
undertaken.  The RO merely wrote to J.W.S. in November 1998 
and requested school, employment and medical records of 
C.E.W.  She did not respond.  It does appear, on the basis of 
notes in the claims folder, that the RO determined that the 
requested records were necessary before a determination could 
be made as to J.W.S.'s status as appellant, however, it did 
not tell her so.  J.W.S. is seeking benefits on behalf of her 
son, who has attained the age of majority.  She is claiming, 
on his behalf, that he became permanently incapable of self-
support before attaining the age of 18 years.  In order to be 
determined a proper appellant in this action, however, she 
must cooperate with the efforts of the RO to determine 
whether her son is incompetent, in which case, she may act 
for him, on his behalf.  See 38 C.F.R. §§ 1.524, 20.301 
(1998).

Second, if it was determined that J.W.S. was not a proper 
appellant, the RO was to provide C.E.W. notice of the August 
1995 denial of benefits and of his appellate rights at his 
most recent address of record.  This, likewise, was not 
accomplished. 

Finally, in its October 1997 remand the Board ordered the RO 
to schedule C.E.W. for VA examination to provide the medical 
information necessary to decide the claim.  No development 
was undertaken in this regard.

Accordingly, the case is REMANDED for the following 
development:  

1.  Determine whether or not J.W.S. is a 
proper appellant for the purposes of 38 
C.F.R. § 20.301, including any necessary 
determinations whether C.E.W. has a physical, 
mental, or legal disability which prevents 
his filing an appeal on his own behalf, and 
enter such a determination into the record.  
Documentation showing that J.W.S. was 
authorized in writing by C.E.W. to act in his 
behalf or appointed as C.E.W.'s fiduciary or 
next friend by VA or a court would be 
relevant.  See 38 C.F.R. § 1.524, 20.301 
(1998).  If an examination of C.E.W. is 
needed in order to determine his competency, 
schedule the examination in accordance with 
instructions below, adding a request that the 
examiner determine whether C.E.W. is 
incompetent for VA benefit purposes.  If 
J.W.S. is determined to be the appellant, 
again advise her of the right to 
representation and direct all further actions 
in developing this case to her. 

2.  If it is determined that C.E.W. must file 
his appeal as indicated in section 20.301(a), 
advise him of the right to representation and 
direct all further actions in developing this 
case to him.  Further, provide him and his 
representative, if any, notice of the August 
1995 denial of benefits and his appellate 
rights, including the need to file a notice 
of disagreement, and after a statement of the 
case is issued, a substantive appeal within 
appropriate time limits. 
 
3.  Request the appellant (consistent with 
the above determination) to provide 
authorizations for the release of information 
pertaining to C.E.W. from all schools he 
attended (i.e., at Fort Leonard Wood, 
Missouri; Adams School in Saraland, AL, 
etc.); from all medical or mental health care 
facilities or practitioners who treated him 
(i.e., Region 8 MH-MR Commission, Rankin 
Medical Center, Rankin County Mental Health 
Center, Brandon Mental Health Center, etc.); 
and from any employer who employed him at any 
time regarding his job performance and 
reasons for termination (i.e., Kroger).  
Request from each school academic, 
counseling, job training or other matters; 
and from any employer all information 
available about the circumstances of C.E.W.'s 
hiring, work performance and termination.  
Records dated both prior and subsequent to 
C.E.W.'s 18th birthday should be requested. 

If requests for any private treatment 
records are not successful, tell the 
appellant and his/her representative, if 
any, so that he/she will have an 
opportunity to obtain and submit the 
records, in keeping with his/her 
responsibility to submit evidence in 
support of his/her claim.  38 CFR 
§ 3.159(c).

4.  Schedule C.E.W. for an appropriate VA 
examination(s).  The examiner should be 
provided a copy of this remand together with 
the entire claims folder, and is asked to 
review C.E.W.'s medical history prior to 
conducting the examination and to indicate in 
the examination report whether or not the 
claims folder was reviewed.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  

The examiner(s) should provide detailed 
findings concerning the current 
manifestations and severity of C.E.W.'s 
mental and physical disorders.  The 
examiner(s) should also express an opinion 
as to his capacity for self-support, both 
prior and subsequent to July [redacted], 1991.  
For example, the examiner should discuss 
the extent of his daily activities in the 
home and community and his ability to 
obtain and maintain employment.  If C.E.W. 
was not capable of self-support as of July 
[redacted], 1991, has there been any improvement 
in his condition sufficient to render him 
capable of self-support currently?

The examiner should state to what extent the 
findings and conclusions are based on 
clinical findings on examination and a review 
of the medical records in the claims file as 
opposed to history provided by C.E.W.  Any 
indications that C.E.W.'s complaints are not 
in accord with findings on examination should 
be directly addressed and discussed in the 
examination report.

The examiner must provide a comprehensive 
report including complete rationales for all 
conclusions reached.  If further testing or 
examination by a specialist is determined to 
be warranted in order to evaluate the 
condition(s) in issue, such testing or 
examination is to be accomplished.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and 
completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report(s).  If the requested 
examination(s) does not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report(s) must 
be returned for corrective action.  
38 C.F.R. § 4.2 (1998); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  Readjudicate the appellant's claim, 
with consideration of any additional 
evidence developed upon remand.  
Thereafter, if the decision remains 
adverse, provide that appellant and 
his/her representative, if any, a 
supplemental statement of the case, and 
allow an appropriate period for response.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until he/she is so informed.  He/she is, however, free 
to submit additional evidence or argument to the RO on 
remand.  Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The 
purpose of this REMAND is to obtain additional information 
and to comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (Historical and Statutory Notes) (West Supp. 1998).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998). 
